             Case 4:20-cv-05210-SAB                   ECF No. 10         filed 01/19/21     PageID.30 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                           FILED IN THE
                                                                   for the_                                 U.S. DISTRICT COURT
                                                      Eastern District of Washington                  EASTERN DISTRICT OF WASHINGTON


                NICKY LEE CREEKMORE,                                                                   Jan 19, 2021
                                                                     )                                        SEAN F. MCAVOY, CLERK

                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:20-CV-05210-SAB
                                                                     )
                        SHEA BROWN,
                                                                     )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: This matter is DISMISSED without prejudice and without costs or fees to any party.
’




This action was (check one):
’ tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge               Stanley A. Bastian                                            on a
      construed motion for voluntary dismissal (ECF No. 8).


Date: 1/19/2021                                                             CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Lennie Rasmussen
                                                                                          (By) Deputy Clerk

                                                                            Lennie Rasmussen
